Detailed Action
This Office action responds to the communication filed 11/22/2019.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 7, lines 3-4 recite the limitation “the memory cell and the electrically conductive film are between two wiring lines of the first plurality of stacked wiring lines”.  Applicant has not pointed out where the amended claims are supported, nor does there appear to be a written description of the cited claim limitations in the application as filed.  More specifically, claim 1 now reads on the specific embodiment shown in Fig. 7 (i.e. second wiring line, straddle).  However, this embodiment does not simultaneously disclose “the memory cell…between two wiring lines of the first plurality of stacked wiring lines” (i.e. both the memory element and the selective element).  The specification does not disclose this embodiment may be combined with an alternative wiring line configurations (i.e. straddling and wholly within).  Therefore, the written description fails to provide reasons why a person skill in the art at the time the application was filed would have recognized that the inventor was in possession of the invention as claimed in view of the disclosure of the application as filed.
Allowable Subject Matter
Claims 1, 3, 11-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The primary reason for the allowable subject matter of claims 1, 3, and 11-13 is the inclusion of the limitation a selective element between the first wiring line of the first plurality of stacked wiring lines and a second wiring line of the first plurality of stacked wiring lines, wherein the memory element and the selective element configure a memory cell, and the memory cell is configured to straddle the first layer and the second layer in combination with the other limitations in the claim.  For example, prior art of record fails to teach or be reasonably combined to render obvious the claimed limitations “selective element”, “second wiring line”, and “straddle” in combination with all other limitations in claim 1.
The primary reason for the allowable subject matter of claims 14-18 is the inclusion of the limitation a selective element between the first wiring line of the first plurality of stacked wiring lines and a second wiring line of the first plurality of stacked wiring lines, wherein the memory element and the selective element configure a memory cell, and the memory cell is configured to straddle the first layer and the second layer in combination with the other limitations in the claim.  For example, prior art of record fails to teach or be reasonably combined to render obvious the claimed limitations “selective element”, “second wiring line”, and “straddle” in combination with all other limitations in claim 14.
Response to Arguments
Applicant argues:
Applicant argues that dependent claims 7 and 11 are allowable based on their amendment to overcome prior rejection under 35 U.S.C. 112(a).
Examiner’s reply:
Applicant’s arguments, see page 8, filed 11/3/2022, with respect to the rejection of claim 7 under 35 U.S.C. 112(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendment changing the scope of the claim.  More specifically, the claimed memory cell configuration now reads on mutually exclusive wiring line configurations.
Applicant’s arguments, see page 8, filed 11/3/2022, with respect to amended claim 11 have been fully considered and are persuasive.  The rejection of claim 11 under 35 U.S.C. 112(a) has been withdrawn.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H ANDERSON whose telephone number is (571)272-2534. The examiner can normally be reached Monday-Friday, 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/WILLIAM H ANDERSON/Examiner, Art Unit 2817